IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

NICHOLAS F. BELLEZZA,

Plaintiff ;

V. > 3:17-CV-1884
: (JUDGE MARIANI)

TERENCE F. DUFFY, M.D.,

Defendant

ORDER
AND NOW, THIS ar) aA ey or OF AUGUST, 2019, upon de novo review of

Chief Magistrate Judge Schwab's Report and Recommendation (“R&R”) (Doc. 35), IT IS
HEREBY ORDERED THAT:

1. The R&R (Doc. 35) is ADOPTED for the reasons set forth therein.

2. Defendant's Objections (Docs. 36, 27) are OVERRULED. Defendant Duffy objects
only to the Magistrate Judge’s recommendation that Plaintiff be granted leave to file a
Second Amended Complaint. However, for the reasons explained by the Magistrate
Judge, and in the interest of affording Plaintiff every reasonable opportunity to set
forth a colorable claim, Plaintiff will be afforded another opportunity to cure the
deficiencies identified in the R&R.

3. Defendant's Motion to Dismiss Plaintiffs Amended Complaint (Doc. 27) is

GRANTED.
4. Plaintiffs Amended Complaint (Doc. 24) is DISMISSED WITHOUT PREJUDICE. As
Plaintiff submitted a Second Amended Complaint on August 23, 2019, the Court
deems the Second Amended Complaint (Doc. 40) to have been filed.

9. The case is REMANDED to Chief Magistrate Judge Schwab for further proceedings

consistent with this Order.

 

Ropert D-Matfani
United States District Judge

 
